Name: Commission Regulation (EC) NoÃ 975/2005 of 24 June 2005 determining the extent to which applications lodged in June 2005 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2005 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 25.6.2005 EN Official Journal of the European Union L 165/7 COMMISSION REGULATION (EC) No 975/2005 of 24 June 2005 determining the extent to which applications lodged in June 2005 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2005 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector (1), and in particular Article 5(6) thereof, Whereas: (1) The applications for import licences lodged for the third quarter of 2005 are for quantities less than the quantities available and can therefore be met in full. (2) The surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 2005 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in Annex I. 2. For the period 1 October to 31 December 2005, applications may be lodged pursuant to Regulation (EC) No 1458/2003 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 208, 19.8.2003, p. 3. Regulation as amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). ANNEX I Group Percentage of acceptance of import licences submitted for the period 1 July to 30 September 2005 G2 100 G3 100 G4 100 G5 100 G6 100 G7 100 ANNEX II (t) Group No Total quantity available for the period 1 October to 31 December 2005 G2 15 875,0 G3 2 500,0 G4 1 500,0 G5 3 050,0 G6 7 500,0 G7 2 750,0